People v Ward (2019 NY Slip Op 00062)





People v Ward


2019 NY Slip Op 00062


Decided on January 8, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 8, 2019

Renwick, J.P., Manzanet-Daniels, Tom, Mazzarelli, Webber, JJ.


8026 1148/14

[*1]The People of the State of New York, Respondent,
vJack Ward, Defendant-Appellant.


Christina A. Swarns, Office of the Appellate Defender, New York (Stephen R. Strother of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sheila O'Shea of counsel), for respondent.

Judgment, Supreme Court, New York County (Maxwell Wiley, J.), rendered November 24, 2015, convicting defendant, upon his plea of guilty, of attempted robbery in the second degree, and sentencing him, as a second felony offender, to a term of 4 years, unanimously affirmed.
Defendant's challenge to his plea is unpreserved because he failed to move to withdraw the plea or move to vacate the judgment, and this case does not fall under the narrow exception to the preservation requirement (see People v Lopez, 71 NY2d 662 [1988]). We decline to review this claim in the interest of justice. As an alternative holding, we find under the circumstances, that the court was not required to conduct a sua sponte inquiry into defendant's mental condition. Defendant had been found competent following proceedings under CPL article 730 a few months before the plea, and his responses to the court's questions in the plea colloquy established that his plea was knowing, intelligent, and voluntary (see People v Osman, 151 AD3d 494 [1st Dept 2017], lv denied 30 NY3d 982 [2017]; People v Ragin, 136 AD3d 426 [1st Dept 2016], lv denied 27 NY3d 1074 [2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 8, 2019
CLERK